EXHIBIT AMENDMENT OF PLATINUM UNDERWRITERS REINSURANCE, INC. EXECUTIVE RETIREMENT SAVINGS PLAN (EXCESS PLAN) On October 22, 2008, the Board of Directors (the “Board”) of Platinum Underwriters Holdings, Ltd. (the “Company”) approved the amendment of the Platinum Underwriters Reinsurance, Inc. Executive Retirement Savings Plan (the “Excess Plan”) as a result of the adoption of Section 457A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”).In accordance with Section 457A of the Code, these amendments are intended to eliminate the deferral of income tax on compensation for services performed after December 31, 2008 by any employee of the Company or Platinum Underwriters Bermuda, Ltd. (“Platinum Bermuda”) who is a taxpayer in the United States of America (a “U.S.
